347 S.W.3d 173 (2011)
Tredell WILKES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95011.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Tredell Wilkes appeals the motion court's denial of his Rule 24.035 motion for postconviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).